Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered September 24, 1993, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
*386Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal the judgment of conviction (see, People v Holman, 89 NY2d 876; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Pedraza, 237 AD2d 386 [decided herewith]). Accordingly, we do not address the defendant’s contentions on appeal. Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.